 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDLorimar Productions,Inc.andProductionOfficeCoordinators and Accountants GuildLocal 717,International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operatorsof the United States and Canada.Cases 31-CA-12685 and 31-RC-495715 April 1986ORDER REMANDING AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 21 April 1984 the National Labor RelationsBoard issueda Decision and Order in the above-entitled proceeding,' in which it found that by re-fusingto bargain with the Union, certified in Case31-RC-4957, on 12 November 1981, the Respond-ent has engagedin and wasengagingin unfairlaborpracticeswithin the meaning of Section8(a)(5) and(1)of the National Labor RelationsAct. The Board ordered the Respondent to ceaseand desist from its unlawful conduct and to recog-nize and bargain with the Union. Subsequently, theGeneral Counsel filed with the United States Courtof Appeals for the Ninth Circuit an application forenforcement of the Board's Order. The Respondentfiled a cross-petition for review.In an opinion dated 17 September 1985,2 thecourt denied enforcement of the Board's order andremanded the case to the Board for the purpose ofconducting a new representation election. Thereaf-ter, the Respondent filed a statement of positionwith the Board.In the underlying representation proceeding, theRegionalDirector had directed an election in aunitof estimators and production coordinators.The Respondent contended that both groups ofemployees were confidential employees and henceineligible to be includedin a bargainingunit.TheRespondent filed a request for review of the Re-gionalDirector's decision. On 26 February 1981 asecret-ballot election was conducted and, pursuantto Section 102.67 of the Board's Rules and Regula-tions, the ballots were impounded and segregatedpending the Board's decision on the request forreview. On 1 September 1981 the Board issued aDecision on Review in which the production coor-dinatorswere excluded from the appropriate bar-gaining unit.3Thereafter, the remaining ballotswere opened and counted and a tally of ballotsissued showing the Union won the election six tofour,with one challenged ballot. The Respondent270 NLRB18 (1984)s 771 F 2d 1294257 NLRB1138 (1981)filed timely objections to conduct affecting the re-sults of theelection, allegingthat the employeesshould not have been required to vote while theBoard's Decision on Review was pending on theissueofwhether the production coordinatorsshould be included in the unit, because they votedunder the impression, ultimately proved false, thatthe unit would include both production coordina-tors and estimators. The Respondent also reiteratedits contention that the estimators were confidentialemployees.On 12 November 1981, following an investiga-tion of the Respondent's objections, the RegionalDirector issued a Supplemental Decision and Certi-fication of Representative in which he overruledthe Respondent's objections and certified the Unionas the exclusive collective-bargainingrepresentativefor employees in the following unit:All estimators of the Employer employed at itsfacilities located at 10202Washington Boule-vard,Culver City, California, and at 4000Warner Boulevard, Burbank, California; ex-cluding all other employees, production coor-dinators, professional employees, office clericalemployees, confidential employees,managerialemployees, guards and supervisors as definedin the Act.On 19 February 1982 the Board denied the Re-spondent's request for review of the Regional Di-rector's Supplemental Decision and Certification ofRepresentative. The Respondent refused to bargainwith the Union on the basis of the arguments it hadmade in its objections to the conduct of the elec-tion in the representation case.As mentionedabove, the Board thereafter found that the Re-spondent's refusal to bargain with the Union violat-ed Section 8(a)(5) and (1) of the Act.In refusing to enforce the Board'sbargainingorder, the court of appeals found that the proce-dure followed by the Board significantly impairedthe conduct of the election by misleading thevoters as to the scope of the unit, an issue whichthe court found essential to the voter's ability tocast an intelligent, voluntary vote.4 It remandedthis case to the Board for the purpose of conduct-ing a new representation election.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board, having accepted the remand, respect-fully recognizes the court's opinion as the law ofthis case.Accordingly, pursuant to the court's di-4 The court, however, affirmed the Board's decision that the esterare not confidential employees279 NLRB No. 36 LORIMAR PRODUCTIONSrection,we shall remand the proceeding to the Re-gionalDirector for the purpose of conducting asecond election.5IT IS ORDERED that the Board'sprevious Deci-sion and Order reported at 270 NLRB 18(1984) isrescinded.IT IS FURTHER ORDERED that Case 31-RC-4957be reopened and that the certification issued in that5 In its statementof position, the Respondent requests the Board to dis-missthe case without conducting a representation electionWe deny thisrequest in light of accepting the court's remand The Respondent also re-quests a hearing on whether the Union should be disqualified as a collec-tive-bargainingrepresentative because of a possible conflict of interestThis issue was not raised in the underlying representation proceeding andisnot within the scope of the court's remand Accordingly, we find ahearing is notwarranted301case on 12 November 1981, toProduction OfficeCoordinators and AccountantsGuild Local 717,International Alliance ofTheatricalStage Employ-ees and Moving Picture Operators of the UnitedStates and Canada, as exclusive collective-bargain-ing representativeof theRespondent'semployeesin the unit found appropriate is vacated.IT IS FURTHER ORDERED that Case31-RC-4957isremanded to the Regional Director for Region31 for the purposeof conducting a second electionat such time as the Regional Director deems appro-priate[Direction of Second Election omitted for publi-cation.]